                               UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION

  CEASAR SMITH                                      *       CIVIL ACTION NO. 19-0492

  vs.                                               *       JUDGE TERRY A. DOUGHTY

  GE HEALTHCARE, INC., ET AL.                       *       MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT

        For the reasons set forth in this Court’s Ruling,

        IT IS ORDERED that General Electric Company and GE Healthcare, Inc.’s motion to

dismiss [Doc. No. 8 ] is DENIED AS MOOT.

        IT IS FURTHER ORDERED that the motion to dismiss to dismiss for failure to state a

claim upon which relief can be granted [Doc. No. 5] filed by Defendant McKesson Corporation

is DENIED AS MOOT. The McKesson Corporation is no longer a Defendant in this matter.

        MONROE, LOUISIANA, this 19th day of September, 2019.



                                                        ____________________________________
                                                        TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE
